First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 9, 10, 14, 39-51 and 76-86 are pending in the present application.  Claims 39-51 and 76-86 stand withdrawn from further consideration as being drawn to a nonelected invention.  Claims 1, 9, 10 and 14 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 10 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the disclosure as filed is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a “laundry list” disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species). 
As recognized by MPEP § 608.04(a), “[n]ew matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).”


    PNG
    media_image1.png
    140
    516
    media_image1.png
    Greyscale
, i.e., the corresponding 5-en of the claimed compounds and not the compounds as set forth in the instant claims.
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Instant claims 9 and 10 recite ““modified neuroactive steroid of claim 1 or a pharmaceutically acceptable salt thereof, derivative thereof or combinations thereof, wherein the modifying moiety is selected…”.  
There is insufficient antecedent basis for the limitation “wherein the
The term “derivative” is a relative term which renders the claims indefinite.  The term is not understood in the art to have any finite limit in scope, and the disclosure does not provide a limiting definition of the term.  Such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further, the number of potential derivatives and the nature of the steps required to obtain them have no clear boundary, making the term “derivative” not only overbroad, but intrinsically amorphous.  It is suggested the term “derivative” be deleted;
The phrase “combinations thereof” creates confusion as to the scope of the claimed invention.  For example, does “combination thereof” include combination of the claimed compound, a pharmaceutical acceptable salt and derivative?  What would said compound look like?  Clarification and/or correction is requested.  It is suggested the phrase be deleted from the claims; and
Claim 14 lacks a period at the end, i.e., after the structure.
For these reasons, the skilled artisan in the art at the time of the present invention would have been unable to determine the metes and bound of the claimed invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 9, 10 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claims are drawn to the “modified neuroactive steroid of claim 1 or a pharmaceutically acceptable salt thereof, derivative thereof or combinations thereof, wherein…”.  
However, parent claim 1 is limited to modified steroid of the structure:
    PNG
    media_image2.png
    238
    593
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    296
    593
    media_image3.png
    Greyscale
	In other words, parent claim 1 does not include derivatives or combinations thereof.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The rejection of claims 2, 4, 6, 8 and 13 under 35 USC 103(a) over Lan et al. (WO 96/16075) is made moot by the cancellation of the instant claims.

The rejection of claim 1 under 35 USC 103(a) over Lan et al. (WO 96/16075) is maintained and claims 9, 10 and 14 are rejected under 35 USC 103(a) over Lan et al. (WO 96/16075).
Lan teaches compounds such as:

    PNG
    media_image4.png
    145
    199
    media_image4.png
    Greyscale
and exemplifies ester derivatives such as:

    PNG
    media_image5.png
    189
    317
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    189
    338
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    188
    366
    media_image7.png
    Greyscale
, etc. useful to alleviate stress, anxiety, seizures, etc. (see the entire article, especially Abstract; page 4, lines 12-18; page 5, lines 11-15; page 16, lines 6-13; Tables 1-5; Prodrugs, pages 76-78 and Table 7).  Lan also 

The instant claims differ from the reference by reciting prodrugs not exemplified by the reference, i.e.,

    PNG
    media_image8.png
    143
    393
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    175
    335
    media_image9.png
    Greyscale
.
However, the reference teaches (i) ester derivatives of allopregnanolone (see especially page 10, lines 25-27; page 16, lines 6-13; Table 7) (ii) ester, sulfonate, sulfate, phosphonate, phosphate, etc. (see page 5, lines 11-27) and (iii) the use of ester groups, such as, decanoate or cypionate, as prodrug moieties is well known in the pharmaceutical/medical art (see for example, US 2003/0236236, paragraphs 0041-0043).  The art also teaches various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. (see for example, Dorn, US 5,512,570, lines 48-57).
Based on the teaching of the cited reference and the knowledge in the art at the time of the present invention, production of other esters derivatives of allopregnanolone, including allopregnanolone decanoate or allopregnanolone cypionate, is rendered prima facie obvious.  The motivation is based on the desire to obtain additional compounds as taught by the reference for use to alleviate stress, anxiety, seizures, etc. with improved physical properties as taught by the art.  As noted by Lan, the various esters would 

Additionally,
The court has held that an ester is ordinarily unpatentable over the alcohol from which it is derived; since esterification is so well understood and widely practiced in chemical art.  Ex parte Korten, 71 USPQ 173; and
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Therefore, the claimed compounds are rendered prima facie obvious.

Response to Arguments
Applicant argues 
the claimed compounds, among other disclosed in the instant application, have unexpected properties or surprising results and 
in the declaration of Dr. Mook that the decanoate and cypionate esters but not the undecanoate ester cleaved effectively in human blood.

The examiner agrees that the skilled artisan could not predict the capability of a particular ester to undergo hydrolysis in human blood, in vitro.  Only by testing would one be able to establish the degree to which an ester would be hydrolyzed.  
However, the motivation to make the claimed esters is based on the fact that the skilled artisan would have the reasonable expectation, as taught by Lan, that the various esters of the prior art compound would maintain the biological properties as taught by the reference.  
Applicant has not provided any evidence on record that based on the difference in in vitro hydrolysis of the claimed compounds as compared to the corresponding undecanoate ester that the biological properties of the claimed compounds would differ from those exemplified by the reference.  
As noted above, esterification is well understood and widely practiced in the chemical/pharmaceutical art.  The skilled artisan in the art would expect differences in the physical properties of different esters but that the compounds would maintain the biological properties as taught by the art.
For these reasons, the rejection of claim 1 under 35 USC 103(a) over Lan et al. (WO 96/16075) is maintained and claims 9, 10 and 14 are rejected under 35 USC 103(a) over Lan et al. (WO 96/16075).

Claims 1, 9, 10 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lan et al. (WO 96/16075) in view of Chen et al. (US 2003/0236236) .
Lan et al. teaches compounds such as:

    PNG
    media_image4.png
    145
    199
    media_image4.png
    Greyscale
and exemplifies ester derivatives such as:

    PNG
    media_image5.png
    189
    317
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    189
    338
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    188
    366
    media_image7.png
    Greyscale
, etc. useful to alleviate stress, anxiety, seizures, etc. (see the entire article, especially Abstract; page 4, lines 12-18; page 5, lines 11-15; page 16, lines 6-13; Tables 1-5; Prodrugs, pages 76-78 and Table 7).  Lan also teaches the various esters would maintain their biological activity and have varying degrees of protection (see paragraph bridging pages 76 and 77).

The instant claims differ from the reference by reciting prodrugs not exemplified by the reference, i.e.,

    PNG
    media_image8.png
    143
    393
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    175
    335
    media_image9.png
    Greyscale
.

Additionally, the art teaches various advantages such as improved drug efficacy, reduction of unwanted side effect(s), enhanced stability, etc. of prodrugs (see for example, Dorn, col. 12, lines 48-57).  
Based on the teachings of Lan and Chen and the knowledge in the chemical/pharmaceutical art at the time of the present invention as it relates to prodrugs,  the production of the ester prodrugs, including the cypionate and decanoate of allopregnanolone is rendered prima facie obvious. The motivation would be based on the desire to obtain prodrugs of allopregnanolone with improved physical properties as taught by art.
Additionally,
The court has held that an ester is ordinarily unpatentable over the alcohol from which it is derived; since esterification is so well understood and widely practiced in chemical art.  Ex parte Korten, 71 USPQ 173; and
As recognized by MPEP § 2143, combining prior art elements according to known methods to yield predictable results would motivate the skilled artisan to modify the references with a reasonable expectation of success. The rationale to support a conclusion of prima facie obviousness is that all the claimed elements were known in the prior art, and a skilled artisan could have combined the elements as claimed by known methods with no change in their respective KSR Int'l Co. v. Teleflex Inc. (550 U.S. 398, 409).
Therefore, the claimed compounds are rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BARBARA P BADIO/Primary Examiner, Art Unit 1628